361 S.W.3d 478 (2012)
Michael KWIATKOWSKI, Claimant/Respondent,
v.
ABC SUPPLY COMPANY, INC., Employer/Appellant, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 97199.
Missouri Court of Appeals, Eastern District, Division Three.
March 13, 2012.
William Lemp, St. Louis, MO, for Appellant.
Michael T. Finneran, Office of the Attorney General, Nile D. Griffiths, St. Louis, MO, for Respondents.
*479 Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
ABC Supply Company ("Employer") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") finding Michael Kwiatkowski ("Claimant") was permanently and totally disabled due to the primary injury alone and was entitled to future medical care as well as disability benefits from Employer. Employer contends the Cornmission erred (1) in finding Employer permanently and totally disabled because the finding is not supported by the evidence, (2) in finding Employer permanently and totally disabled due to the primary injury alone because the finding is not supported by the evidence, and (3) in finding Employer responsible for providing ongoing medication for life along with doctor's supervision for the use of the medication because the finding is not supported by the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).